Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 1 of 10 PageID #: 3525




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                     x
                                                      :
   UNITED STATES OF AMERICA,                          :
                                                      :
              Plaintiff,                              :
                                                      :
              v.                                      :    No 1:18-cv-04061
                                                      :
   MOSHE LAX, et al.,                                 :
                                                      :
              Defendants.                             :
                                                      x

            STIPULATION AND PROPOSED ORDER CONCERNING PROTOCOL
                     FOR CONDUCTING REMOTE DEPOSITIONS

         The Plaintiff United States and Defendants (collectively, the “Parties”) jointly stipulate to

  the following protocol for conducting depositions via remote means in the above-captioned

  manner:

         1.        All depositions shall be conducted remotely using videoconference technology,

  and each deponent may be video-recorded. The Party noticing the remote deposition shall have

  the choice to decide whether the deposition shall be video-recorded, or not.

         2.        The Parties agree to use Veritext Legal Solutions for court reporting,

  videoconference and remote deposition services. The Parties agree that a Veritext Legal

  Solutions employee, contractor, or representative may attend each remote deposition to setup the

  remote video deposition, video record the deposition, if video-recording is requested by the Party

  noticing the deposition, troubleshoot any technological issues that may arise, and administer the

  virtual breakout rooms, if used.

         3.        The Parties agree that these remote video depositions, whether video-recorded or

  not, may be used at a trial or hearing to the same extent that an in-person deposition may be used

  at trial or hearing, and the Parties agree not to object to the use of these remote video on the basis

                                                 1 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 2 of 10 PageID #: 3526




  that the deposition was taken remotely. The Parties reserve all other objections to the use of any

  deposition testimony at trial.

          4.      The deponent, court reporter, and counsel for the Parties will each participate in

  the videoconference deposition remotely and separately. Each person attending a deposition shall

  be visible to all other participants, their statements shall be audible to all participants, and they

  should each strive to ensure their environment is free from noise and distractions. Should counsel

  and any party attend the videoconference deposition in the same physical location, each person

  shall be in a separate room and use a separate device.

          5.      Consistent with Local Civil Rule 30.4 (formerly Local civil Rule 30.6), no

  counsel shall initiate a private conference, including through text message, electronic mail, or the

  chat feature in the videoconferencing system, with any deponent while a question is pending.

  After noting so on the record, counsel may confer privately with a deponent only to determine

  whether a privilege should be asserted. The Parties further stipulate not to engage in any conduct

  during the remote deposition that would otherwise be prohibited during an in-person deposition,

  or engage in conduct that would be subject to questioning and/or inspection were it to happen at

  an in-person deposition. This conduct includes, but is not necessarily limited to: (1) the deponent

  answering questions with the aid of notes that are present in the room with the deponent but that

  are not visible to the camera; (2) the deponent being coached during the deposition by a person

  not present in the room, via any means to include text messaging, instant messaging, e-mail, or

  similar method; and, (3) the deponent having any other programs open on his screen (or any

  other device) during the deposition. The Parties stipulate that the deponent will sit a few feet

  back from the screen as allowed by his vision and physical abilities, such that their torso and

  arms are fully visible while giving testimony, and that during such testimony, they will have no



                                                  2 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 3 of 10 PageID #: 3527




  other programs open and will not consult any notes, texts, emails, chats, or anything of the sort

  while the deposition is in session. The Parties will also enter stipulations to this effect on the

  record at the start of the deposition.

          6.      Veritext Legal Solutions offers a “breakout room” feature, where participants may

  confer in a group, separate from other participants. This is a supplemental service to a

  videoconference deposition that is not standard. During breaks in the deposition, the Parties may

  use the breakout room feature provided by Veritext Legal Solutions which simulates a live

  breakout room through videoconference. Conversations in the breakout rooms shall not be

  recorded. The breakout rooms shall be established by Veritext Legal Solutions prior to the

  deposition and controlled by Veritext Legal Solutions. The party noticing the deposition shall be

  responsible for procuring the breakout room feature prior to the beginning of the deposition.

          7.      Remote depositions shall be recorded by stenographic means consistent with the

  requirements of Rule 30(b)(3), but given the COVID-19 pandemic, the court reporter will not be

  physically present with the witness whose deposition is being taken. The Parties agree not the

  challenge the validity of any oath administered by the court reporter, even if the court reporter is

  not a notary public in the state where the deponent resides.

          8.      The court reporter will stenographically record the testimony, and the court

  reporter’s transcript shall constitute the official record. Veritext Legal Solutions will

  simultaneously videotape the deposition and preserve the video recording, if video recording is

  requested by the Party noticing the deposition. The court reporter may be given a copy of the

  video recording and may review the video recording to improve the accuracy of any written

  transcript.




                                                 3 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 4 of 10 PageID #: 3528




         9.      The Parties agree that the court reporter provided by Veritext Legal Solutions is

  an “Officer” as defined by Federal Rule of Civil Procedure 28(a)(2) and shall be permitted to

  administer the oath to the witness via the videoconference. The deponent will be required to

  provide government-issued identification satisfactory to the court reporter, and this identification

  must be legible.

         10.     The Party that noticed the deposition shall be responsible for procuring a written

  transcript of the remote deposition. The Parties shall bear their own costs in obtaining a transcript

  and/or video record of the deposition.

         11.     The Party that noticed the deposition shall provide Veritext Legal Solutions with a

  copy of this Stipulation and Order at least twenty-four hours in advance of the deposition.

         12.     At the beginning of each deposition, consistent with rule 30(b)(5)(A) of the

  Federal Rules of Civil Procedure, the Veritext Legal Solutions employee responsible for video-

  recording the deposition shall “begin the deposition with an on-the-record statement that

  includes: (i) the officer’s name and company affiliation; (ii) the date, time, and place of the

  deposition; (iii) the deponent’s name; (iv) the officer’s administration of the oath or affirmation

  to the deponent; and (v) the identity of all persons present.”

         13.     At the beginning of each segment of the deposition, consistent with Rule

  30(b)(5)(B) of the Federal Rules of Civil Procedure, the Veritext Legal Solutions employee

  responsible for video-recording the deposition, if video-recording is used, shall begin that

  segment of the remote deposition by reciting (i) the officer’s name and business address; (ii) the

  date, time, and place of the deposition; and (iii) the deponent’s name.

         14.     The Parties agree to work collaboratively and in good faith with Veritext Legal

  Solutions to assess each deponent’s technological abilities and to troubleshoot any issues at least



                                                 4 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 5 of 10 PageID #: 3529




  48 hours in advance of the deposition so any adjustments can be made. This includes testing the

  technology prior to the deposition, where no deposition questions are to be asked, if any Party

  requests such a test. The Parties also agree to work collaboratively to address and troubleshoot

  technological issues that arise during a deposition and make such provisions as are reasonable

  under the circumstances to address such issues. This provision shall not be interpreted to compel

  any Party to proceed with a deposition where the deponent cannot hear or understand the other

  participants or where the participants cannot hear or understand the deponent.

          15.    Every deponent shall endeavor to have technology sufficient to appear for a

  videotaped deposition (e.g., a webcam and computer or telephone audio), and bandwidth

  sufficient to sustain the remote deposition. Counsel for each deponent shall consult with the

  deponent prior to the deposition to ensure the deponent has the required technology. If not,

  counsel for the deponent shall endeavor to supply the required technology to the deponent prior

  to the deposition. In the case of third-party witnesses, counsel noticing the deposition shall

  supply any necessary technology that the deponent does not have.

          16.    The Parties agree that this Stipulation and Order applies to remote depositions of

  non-parties under Rule 45 and shall work in a collaborative manner in attempting to schedule

  remote depositions of non-parties. The Party noticing any third-party deposition shall provide

  this Stipulation and Order to counsel for any non-party under Rule 45 a reasonable time before

  the date of the deposition.

          17.    The Parties agree that any of the following methods for administering exhibits

  may be employed during a remote deposition, or a combination of one or more methods:

        i.       Counsel noticing the deposition may choose to mail physical copies of documents

  that may be used during the deposition to the deponent, the deponent’s counsel, the other Parties’



                                                5 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 6 of 10 PageID #: 3530




  counsel, and the court reporter. In that event, noticing counsel shall so inform the deponent’s

  counsel, the other Parties’ counsel, and the court reporter prior to mailing the documents and

  shall provide tracking information for the package. Such documents shall be delivered by 12:00

  pm noon ET the business day before the deposition. Counsel for the deponent, the other Parties’

  counsel, and the court reporter shall confirm receipt of the package by electronic mail to Counsel

  noticing the deposition. If physical copies are mailed, every recipient of a mailed package shall

  keep the package sealed until the depositions begins and shall only unseal the package on the

  record, on video, and during the deposition when directed to do so by the counsel taking the

  deposition. This same procedure shall apply to any physical copies of documents any other

  counsel intends to use examining the witness.

       ii.       Counsel noticing the deposition may choose to send compressed .zip file of the

  documents that may be used during the deposition via electronic mail to the deponent, the

  deponent’s counsel, the other Parties’ counsel, and the court reporter. The .zip file shall be

  delivered by 12:00 pm noon ET the business day before the deposition. Counsel for the

  deponent, the other Parties’ counsel, and the court reporter shall confirm receipt of the .zip file

  electronic mail to Counsel noticing the deposition. The .zip file shall be password protected, and

  counsel taking the deposition shall supply the password via electronic email immediately prior to

  the commencement of the deposition. Every recipient of a .zip file shall not open the .zip file

  until the deposition begins and when directed to do so by the counsel taking the deposition. If

  sending documents by electronic mail, counsel will be mindful of file size limitations, which

  presumptively should be less than 50 MB.

       iii.      Counsel may introduce exhibits electronically during the deposition, by using the

  Veritext Legal Solutions document-sharing technology, by using the screen-sharing technology



                                                 6 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 7 of 10 PageID #: 3531




  within the videoconferencing platform, or by sending the exhibit to the deponent and all

  individuals on the record via electronic mail.

          18.      All deponents receiving documents before or during a deposition, pursuant to

  Paragraph 17 above, shall return the documents to the counsel who sent them originally, within

  two business days following the completion of the deposition, and shall not retain them in any

  matter. Counsel noticing the deposition shall include a pre-paid return shipping label in any

  package of documents mailed to a deponent.

          19.      Counsel for the Parties may keep any document or exhibit used during the

  deposition.

          20.      Because the ability to take a remote deposition depends on the internet connection

  and the technical competence of all parties, if the deposition is not able to be completed on the

  day it is scheduled due to any technical malfunction of computer, loss of internet connectivity, or

  loss of electricity, the technical inability on the part of the deponent or a Party, the Parties

  stipulate that the deposition may be suspended until 72 hours after such technical malfunction of

  computer, loss of internet connectivity, or loss of electricity, the technical inability on the part of

  the deponent or a Party is resolved. The parties stipulate that any time incurred as a result of

  internet, electricity, computer malfunction, or any other technical issue where testimony is not

  being taken, shall not count towards the seven hour limit under Federal Rule of Civil Procedure

  30.

  Dated: October ___, 2020

                                                             SO ORDERED:

                                                             ________________________________
                                                             Hon. Peggy Kuo
                                                             United States Magistrate Judge
  Stipulated to:

                                                   7 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 8 of 10 PageID #: 3532




  RICHARD E. ZUCKERMAN
  Principal Deputy Assistant Attorney General

  _____________________
  KARI M. LARSON
  Senior Litigation Counsel
  Tax Division
  U.S. Department of Justice
  P.O. Box 403
  Washington, D.C. 20044
  Kari.M.Larson@usdoj.gov


  _____________________
  Moshe Lax
  Pro Se
  1653 58th Street
  Brooklyn, NY 11204
  moshelax@gmail.com


  _____________________
  James John Mahon, Jr.
  Becker & Poliakoff LLP
  Attorney for Zlaty Schwartz, individually, as executor of the Chaim Lax Estate, as trustee of the
  Chaim Lax Family Trust, and as a trustee of the GAMA Trust
  45 Broadway, 17th Floor
  New York, NY 10006
  jmahon@beckerlawyers.com


  _____________________
  Joseph Y Balisok
  Law Office of Joseph Y. Balisok, P.C.
  Attorney for Shaindy Lax
  251 Troy Avenue
  Brooklyn, NY 11213
  joseph@lawbalisok.com


  _____________________
  Paul Thomas Shoemaker
  Greenfield, Stein & Senior, LLP
  Attorney for Judith Lax, and J.L., a minor
  600 Third Avenue

                                                8 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 9 of 10 PageID #: 3533




  New York, NY 10016
  pshoemaker@gss-law.com


  _____________________
  Solomon N. Klein
  Schlam Stone & Dolan LLP
  Attorney for 299 Hewes Street Realty Corp, Morris Schlager, Gitty Schlager, Joseph Green,
  Hannah Green, Henny Green, and Hershi Green
  26 Broadway
  New York, NY 10004
  sklein@schalmstone.com


  _____________________
  Craig E. Penn
  Phillips Nizer LLP
  Attorney 307 Hewes Street Realty Corp
  485 Lexington Avenue, 14th Floor
  New York, NY 10017
  cpenn@phillipsnizer.com


  _____________________
  Donald Jay Pols
  Beilis & Pols, P.C.
  Attorney for JBAM Realty LLC a/k/a JBAM Realty 2 LLC
  5014 16th Avenue, Suite 338
  Brooklyn, NY 11204
  dpols@bptaxlaw.com


  _____________________
  Steven Y. Yurowitz
  Newman & Greenberg
  Attorney for Ben Zion Jacobowitz and Tony Jacobowitz
  950 Third Avenue, 32nd Floor
  New York, NY 10022
  syurowitz@newmangreenberg.com


  _____________________
  Doron Aviram Leiby
  Miller Leiby & Associates PC
  Attorney for KGK Jewelry LLC
  32 Broadway, 13th Floor

                                             9 of 10
Case 1:18-cv-04061-ILG-PK Document 177-1 Filed 10/29/20 Page 10 of 10 PageID #: 3534




   New York, NY 10004
   dleiby@millerleiby.com


   _____________________
   Moshe Mortner
   The Mortner Law Office
   Attorney for Aron Lax
   40 Wall Street, 28th Floor
   New York, NY 10005
   mrmortner@gmail.com




                                      10 of 10
